Exhibit 10.1

 

EMPLOYMENT AGREEMENT
MARGARET M. LOEBL

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of August 19, 2015 by and
between AgroFresh Solutions, Inc. (the “Company”), and Margaret M. Loebl
(“Executive”).

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.              Term of Employment. Subject to the provisions of Section 7 of
this Agreement, Executive shall continue to be employed by the Company for a
period commencing on September 21, 2015, or such earlier date as the parties may
agree to in writing (the “Effective Date”) and ending on the day before the
third anniversary of the Effective Date (the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement; provided, however, that
commencing with the third anniversary of the Effective Date and on each
anniversary thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 30 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended.

 

2.                Position.

 

a.              During the Employment Term, Executive shall serve as Chief
Financial Officer of the Company and will report to the Chief Executive Officer
of the Company.  In such position, Executive shall have the duties and authority
commensurate with the position as shall be determined from time to time by the
Chief Executive Officer of the Company or the Board of Directors of the Company
(the “Board”), provided that her duties and authority will at all times be
commensurate with those of a chief financial officer of a Company comparable to
the Company in the United States.

 

b.              During the Employment Term, Executive will devote her full
business time and best efforts, in accordance with legal and regulatory
requirements, to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Board;
provided that nothing herein shall preclude Executive, subject to the prior
approval of the Board, from accepting appointment to or continuing to serve on
any board of directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 8.

 

3.                Base Salary and One-Time Bonus.

 

a.              During the Employment Term, the Company shall pay Executive a
base salary (the “Base Salary”) at the initial annual rate of $390,000, payable
in regular installments in accordance with the Company’s usual payment
practices. At the beginning of the 2016 calendar year, or earlier at the
discretion of the Compensation Committee of the Board of Directors (the
“Compensation Committee”), the Company shall perform a review of the Base Salary
with the assistance of a qualified compensation

 

--------------------------------------------------------------------------------


 

consultant to provide market data and Executive shall be entitled to an increase
in Executive’s Base Salary for 2016, if any, as may be determined in the sole
discretion of the Compensation Committee. Thereafter, Executive shall be
entitled to annual reviews and increases in Executive’s Base Salary, if any, as
may be determined in the sole discretion of the Compensation Committee. The
Executive’s Base Salary, as in effect from time to time, may not be decreased at
any time during the Employment Term.

 

b.              The Company shall pay Executive a one-time bonus of $225,000
(the “One-Time Bonus”), payable on or before October 31, 2015, provided that the
Employment Term and Executive’s employment hereunder has not been terminated by
either party at any time and for any reason on or before the date on which the
One-Time Bonus is paid.

 

4.                Incentive Compensation.

 

a.              With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) payable in cash with a target amount equal to 70% of Executive’s Base
Salary (the “Target”), based upon the achievement of performance objectives
established by the Compensation Committee each year. The “fiscal year” during
the Employment Term shall be equal to the calendar year unless otherwise
established by the Board in consultation with Executive. The performance
objectives for payment of the Annual Bonus shall be established in writing by
the Compensation Committee, on or before the end of the third month of the
applicable fiscal year and shall include performance metrics which enable the
Executive to earn up to two times the Target in the event certain performance
conditions are met. Any Annual Bonus earned for any calendar year shall be paid
within the first 2 ½ months of the immediately following calendar year.

 

b.              Notwithstanding Section 4(a), Executive’s Annual Bonus for
calendar year 2015 shall be a pro rated portion of 100% of Target based upon the
Company’s achievement of an EBIDTA target of $100,000,000 for 2015 (including
the results of any predecessor company).  If the Company’s achievement of EBIDTA
for 2015 is above or below the target of $100,000,000, Executive’s Annual Bonus
for calendar year 2015 may be adjusted upwards to a maximum of 200% of Target
(in the event the Company’s achievement of EBIDTA for 2015 is above the target)
or downwards (in the event the Company’s achievement of EBIDTA for 2015 is below
the target) as determined by the Compensation Committee, in its sole and
absolute discretion and in each case, pro rated as provided below.  Any Annual
Bonus for calendar year 2015 shall be paid within the first 2 ½ months of the
2016 calendar year and shall be pro rated by multiplying Executive’s Annual
Bonus for calendar year 2015 by a fraction, the numerator of which is the number
of days during which Executive was employed by the Company in 2015 and the
denominator of which is 365.

 

c.               The Company has adopted, subject to approval by the Company’s
stockholders, an equity incentive plan reserving 2,750,000 shares of common
stock of the Company (the “Equity Plan”).  As soon as reasonably practicable
following execution of this Agreement and the adoption of the Equity Plan (the
“Grant Date”), the Company shall grant the Executive an award (the “Equity
Award”) under the Equity Plan with respect to 257,813 shares of common stock of
the Company, subject to the approval of the Equity Plan by the Company’s
stockholders and subject to applicable limits under the Equity Plan.  The Equity
Award shall consist of restricted stock (“Restricted Stock”) with respect to
85,938 shares of common stock subject to the Equity Award and nonqualified stock
options (“Options”) with respect to 171,875 shares of common stock subject to
the Equity Award, with an exercise price per share equal to the greater of
$12.00 or the fair market value of a share of common stock on the Grant Date.
The vesting schedule for the Restricted Stock and Options subject to the Equity
Award shall be as follows:

 

--------------------------------------------------------------------------------


 

(i)                         Except as otherwise provided in the final paragraph
of this Section 4(c), 100% of the Options subject to the Equity Award shall vest
over three (3) years in three equal installments on each anniversary of the
Grant Date, beginning on the first anniversary of the Grant Date; provided that
Executive’s employment with the Company continues through and on the applicable
vesting date; and

 

(ii)                      Except as otherwise provided in the final paragraph of
this Section 4(c), 100% of the Restricted Stock subject to the Equity Award
shall vest over three (3) years in three equal installments on each anniversary
of the Grant Date, beginning on the first anniversary of the Grant Date;
provided that Executive’s employment with the Company continues through and on
the applicable vesting date and the performance metrics to be determined by the
Compensation Committee have been achieved with respect to calendar year ending
immediately prior to the year in which the applicable vesting date occurs. 
Notwithstanding the foregoing, in the event the applicable performance metrics
are not achieved with respect to an applicable vesting date, other than the
third vesting date (the “Missed Vesting Date”), and Executive’s employment with
the Company continues through and on the subsequent vesting date (the
“Subsequent Vesting Date”), if (A) the performance metrics for the performance
period(s) applicable to the Missed Vesting Date(s), and (B) the performance
metrics for the performance period applicable to the Subsequent Vesting Date,
are achieved on a cumulative basis, then the Restricted Stock and Options
subject to the Equity Award that would have vested on Missed Vesting
Date(s) shall vest on the Subsequent Vesting Date.

 

The Restricted Stock and Options subject to the Equity Award shall be subject to
such other terms as set forth in the applicable grant agreements and in the
underlying Equity Plan as adopted by the Company; provided, however, the grant
agreements shall provide that 100% of any unvested shares subject to the
Restricted Stock and Options subject to the Equity Award will vest immediately
upon a Change in Control (as defined in Section 7(d)(ii) of the Agreement), or
upon a termination of Executive’s employment by the Company without Cause (as
defined in Section 7(a)(i)) or by the Executive with Good Reason (as defined in
Section 7(c)(iii)).  To the extent of any conflict between this Agreement and
the Equity Plan or the agreements for the Equity Award, the terms of this
Agreement shall govern.

 

d.              The Executive shall be eligible for additional grants of
Restricted Stock, Options and any other forms of incentive compensation during
the Employment Term.

 

e.               The Company may (i) cause the cancellation of the Equity Award
or any additional grants of Restricted Stock, Options and any other forms of
incentive compensation during the Employment Term, (ii) require reimbursement of
the Equity Award or any additional grants of Restricted Stock, Options and any
other forms of incentive compensation during the Employment Term, and
(iii) effect any other right of recoupment of equity or other compensation
provided under this Agreement or otherwise, in all respects as to subclauses
(i), (ii) and (iii) hereof, as required by and in accordance with applicable
law.

 

5.                Employee Benefits.

 

a.              General. During the Employment Term, Executive shall be entitled
to participate in the Company’s employee benefit plans, as amended from time to
time, as in effect from time to time (collectively “Employee Benefits”), on the
same basis as those benefits are generally made available to other senior
executives of the Company.

 

--------------------------------------------------------------------------------


 

b.              Life Insurance. During the Employment Term, the Company will
provide Executive life insurance covering at least 4 times her Base Salary.

 

c.               Tax Preparation and Financial Planning Expenses.  During the
Employment Term, the Company shall reimburse the Executive up to $15,000 per
calendar year for annual tax preparation and financial planning expenses.

 

6.                Business Expenses. During the Employment Term, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

 

7.                Termination. The Employment Term and Executive’s employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 60 days
advance written notice of any resignation of Executive’s employment, subject to
and in accordance with the provisions of this Section 7.  Notwithstanding any
other provision of this Agreement, subject to Sections 8, 9, 10, 11(f), 11(j),
11(m) and 11(o), the provisions of this Section 7 shall exclusively govern
Executive’s and the Company’s rights and obligations related to termination of
this Agreement and the rights and remedies upon termination of employment with
the Company and its affiliates.

 

a.  By the Company For Cause or Resignation by the Executive without Good
Reason.

 

(i)                               The Employment Term and Executive’s employment
hereunder may be terminated by the Company for “Cause” (as defined below) and
shall terminate automatically upon Executive’s resignation without “Good Reason”
(as defined below), provided that Executive will be required to give the Company
at least 60 days advance written notice of any such resignation, and provided
further that the Company may elect to waive such notice period and to pay
Executive her Base Salary (and to continue her benefits) during the portion of
the notice period that is waived in lieu of such notice.

 

(ii)                            For purposes of this Agreement “Cause” shall
mean (A) Executive’s continued failure to substantially perform Executive’s
duties hereunder (other than as a result of total or partial incapacity due to
physical or mental illness) for a period of 30 days following written notice by
the Company to Executive of such failure; provided that it is understood that
this clause (A) shall not permit the Company to terminate Executive’s employment
for Cause because of dissatisfaction with the quality of services provided by or
disagreement with the actions taken by Executive in the good faith performance
of Executive’s duties to the Company, (B) theft or embezzlement of Company
property, (C) Executive’s conviction of or plea of guilty or no contest to (x) a
felony or (y) a crime involving moral turpitude, (D) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties
hereunder or any act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its subsidiaries or
affiliates, or (E) Executive’s material breach of any provisions of this
Agreement.

 

(iii)                         If Executive’s employment is terminated by the
Company for Cause, or if Executive resigns without Good Reason, Executive shall
be entitled to receive, within 30 days following such termination with respect
to (A)-(C) below, and at such time, if any,

 

--------------------------------------------------------------------------------


 

as the Employee Benefits under (D) below become due in accordance with the
applicable terms thereof:

 

(A)                         the Base Salary through the date of termination, to
the extent not already paid;

 

(B)                         any Annual Bonus earned but unpaid as of the date of
termination for any previously completed fiscal year;

 

(C)                         reimbursement for any unreimbursed business expenses
properly incurred by Executive in accordance with the Company policy prior to
the date of Executive’s termination; and

 

(D)                         such vested Employee Benefits, if any, as to which
Executive may be entitled under the employee benefit plans of the Company as
described in Section 5(a) (including, without limitation, any retirement
benefits, medical, life insurance or disability benefits, accrued but unpaid
vacation or other benefits Executive is entitled to pursuant to the terms of the
applicable plans then in effect (the amounts described in clauses (A) through
(D) hereof being referred to as the “Accrued Obligations”).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of her employment.  Notwithstanding the
foregoing, nothing in this Section 7(a) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including but not limited to any retirement plans.

 

b.        Disability or Death.

 

(i)                               The Employment Term and Executive’s employment
hereunder shall terminate upon Executive’s death and may be terminated by the
Company if Executive becomes physically or mentally incapacitated and is
therefore unable for a period of six (6) consecutive months or for an aggregate
of nine (9) months in any twenty-four (24) consecutive month period to perform
Executive’s duties (such incapacity is hereinafter referred to as “Disability”);
provided that a termination on the basis of a Disability must occur within 90
days of the date when Executive is subject to termination due to Disability. Any
question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.

 

(ii)                            Upon termination of Executive’s employment
hereunder for either Disability or death, Executive or Executive’s estate (as
the case may be) shall be entitled to receive, at the times set forth in
Section 7(a)(iii) hereof, the Accrued Obligations.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of her employment.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, nothing in this Section 7(b) shall affect the
Executive’s right to any vested benefits under any employee benefit plans
sponsored by the Company, including but not limited to any retirement plans.

 

c.           By the Company Without Cause or Resignation by Executive for Good
Reason.

 

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

 

(ii) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or by Executive’s resignation for Good
Reason, other than in the event such termination occurs within six (6) months
following a Change in Control, which shall be governed exclusively by
Section 7(d) hereof, and subject to the conditions described below, Executive
shall be entitled to receive:

 

(A)                         At the times set forth in Section 7(a)(iii) hereof,
the Accrued Obligations;

 

(B)                         payment of an amount equal to 2.5 times the Base
Salary in effect at the time of termination, payable in equal installments in
accordance with regular payroll procedures established by the Company over a
twelve month period beginning with the first payroll date that occurs on or
after the sixtieth (60th) day following the date on which the Employment Term
and Executive’s employment hereunder terminated;

 

(C)                         a pro rata portion of the Annual Bonus for the
remainder of the calendar year in which the Employment Term and Executive’s
employment hereunder is terminated calculated by taking the product of
(a) Executive’s Annual Bonus that she would have actually earned for the fiscal
year in which the Employment Term and Executive’s employment hereunder is
terminated, had her employment with the Company continued through the end of
such calendar year (based upon the extent to which the performance goals for the
year are met, but without any exercise of negative discretion), multiplied by
(b) a fraction, the numerator of which is the number of days during which
Executive was employed by the Company in the year in which the Employment Term
and Executive’s employment hereunder is terminated and the denominator of which
is 365, less any amount previously paid to Executive under
Section 7(f)(i)(B) hereof. The amount due under this sub-paragraph (C), if any,
shall be payable as and when the Annual Bonus would have been payable to
Executive had the Employment Term and Executive’s employment hereunder not
terminated; and

 

(D)                         if Executive elects continued coverage for herself
or her eligible dependents under any of the Company’s health plans pursuant to
Section 4980B of the Code or any comparable law (“COBRA”), for each month during
which such coverage is in effect (but not more than twelve (12) months), an
amount equal to the difference between the premium paid for such COBRA coverage
and the premium charged by the Company to an active employee for comparable
coverage, which monthly amount shall be payable over a 12 month period (or
shorter period to the extent the Executive elects COBRA coverage for less than
12 months), beginning with the first payroll date that occurs on or after the
sixtieth (60th) day following the date on which the Employment Term and
Executive’s employment hereunder terminated.

 

--------------------------------------------------------------------------------


 

(iii)                         For purposes of this Agreement, “Good Reason”
shall mean (A) a material failure of the Company to pay or cause to be paid
Executive’s Base Salary or Annual Bonus (if any) when due, (B) a material
reduction in Executive’s Base Salary or the Target for her Annual Bonus
opportunity described in Section 4 herein, (C) a relocation of Executive’s
primary work location that is more than 50 miles further from Executive’s
residence on the Effective Date from the Executive’s primary work location on
the Effective Date, without written consent of Executive, (D) a material
reduction in Executive’s duties and responsibilities as described in
Section 2(a) of this Agreement, or (E) a material breach by the Company of any
of the terms of this Agreement (or any other material written agreement between
the Company and Executive); provided that none of these events shall constitute
Good Reason unless Executive’s termination of employment for Good Reason occurs
within 90 days following the initial existence of one of the conditions
specified in clauses (A) through (D) above, the Executive provides the Company
with written notice of the existence of such condition within 60 days after the
initial existence of the condition, and the Company fails to remedy the
condition within 30 days after its receipt of such notice.

 

The payments and benefits described in subparagraphs 7(c)(ii)(B) - (D) above
shall be subject to and conditioned upon (1) Executive’s execution and delivery
of a valid and effective general release and waiver in such form as reasonably
provided by the Company to effectuate a valid release of claims (exempting any
claims to enforce Executive’s rights under this Agreement), which release shall
be provided to Executive reasonably promptly following the date of termination,
and shall not impose any additional restrictive covenants upon Executive’s
activities following termination, that becomes irrevocable within sixty (60)
days of the date on which the Employment Term and Executive’s employment
hereunder terminates; and (2) Executive’s continued compliance with her
obligations under Sections 8 and 9 of this Agreement.  Following Executive’s
termination of employment by the Company without Cause (other than by reason of
Executive’s death or Disability) or by Executive’s resignation for Good Reason,
except as set forth in Section 7(c)(ii), and subject to Sections 7(d) and
7(f) below, Executive shall have no further rights to any compensation or any
other benefits in the nature of severance or termination pay or in connection
with the termination of her employment.  Notwithstanding the foregoing, nothing
in this Section 7(c) shall affect the Executive’s right to any vested benefits
under any employee benefit plans sponsored by the Company, including but not
limited to any retirement plans.

 

d.  By the Company Without Cause or Resignation by Executive for Good Reason
Following a Change In Control.

 

(i)                               If Executive’s employment is terminated by the
Company without Cause (other than by reason of death or Disability) or by
Executive’s resignation for Good Reason within six (6) months following a Change
in Control, and subject to the conditions described below, Executive shall be
entitled to receive:

 

(A)                    at the times set forth in Section 7(a)(iii) hereof, the
Accrued Obligations;

 

(B)                    payment of an amount equal to two times Base Salary in
effect at the time of termination, payable in equal installments in accordance
with regular payroll procedures established by the Company over a twelve month
period beginning with the first payroll date that occurs on or after the
sixtieth (60th) day following the date on which the Employment Term and
Executive’s employment hereunder terminated;

 

--------------------------------------------------------------------------------


 

(C)                    two times Annual Bonus calculated at Target for the
calendar year in which the Employment Term and Executive’s employment hereunder
is terminated, payable in equal installments in accordance with regular payroll
procedures established by the Company over a twelve month period beginning with
the first payroll date that occurs on or after the sixtieth (60th) day following
the date on which the Employment Term and Executive’s employment hereunder
terminated;

 

(D)                    a pro rata portion of the Annual Bonus for the remainder
of the fiscal year in which the Executive was terminated calculated by taking
the product of (a) her Target for Annual Bonus in effect at the time of
termination multiplied by (b) a fraction, the numerator of which is the number
of days during which Executive was employed by the Company in the fiscal year of
her termination and the denominator of which is 365, payable as a lump sum on
the sixtieth (60th) day following the date on which the Employment Term and
Executive’s employment hereunder terminated; and

 

(E)                     if Executive elects continued coverage for herself or
her eligible dependents under any of the Company’s health plans pursuant to
COBRA, for each month during which such coverage is in effect (but not more than
twelve (12) months), an amount equal to the difference between the premium paid
for such COBRA coverage and the premium charged by the Company to an active
employee for comparable coverage, which monthly amount shall be payable over a
12 month period (or shorter period to the extent the Executive elects COBRA
coverage for less than 12 months), beginning with the first payroll date that
occurs on or after the sixtieth (60th) day following the date on which the
Employment Term and Executive’s employment hereunder terminated.

 

(ii)                      For purposes of this Agreement, “Change in Control”
shall mean the occurrence of any of the following:

 

(A)                   The acquisition by any Person (as used under the
Securities Exchange Act of 1934 (the “Exchange Act”)) of Beneficial Ownership
(within the meaning Rule 13d-3 promulgated under the Exchange Act) of more than
fifty percent (50%) of either (1) the value of then outstanding equity
securities of the Company (the “Outstanding Company Stock”) or (2) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”) (the foregoing Beneficial Ownership hereinafter being referred to
as a “Controlling Interest”); provided, however, that for purposes of this
definition, the following acquisitions shall not constitute or result in a
Change in Control: (w) any acquisition by the Company; (x) any acquisition by
any Person that as of July 31, 2015 owns Beneficial Ownership of a Controlling
Interest; (y) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its Related Entities (as
defined under the AgroFresh Solutions, Inc. 2015 Incentive Compensation Plan);
or (z) any acquisition by any entity pursuant to a transaction which complies
with clauses (a), (b) and (c) of subsection (C) below; or

 

(B)                   During any period of two (2) consecutive years (not
including any period prior to July 31, 2015) individuals who constitute the
Board on July 31, 2015 (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to July 31, 2015 whose election, or
nomination for election by the Company’s shareholders, was approved by a

 

--------------------------------------------------------------------------------


 

vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

(C)                   Consummation of (1) a reorganization, merger, statutory
share exchange or consolidation or similar transaction involving (x) the Company
or (y) any of its Subsidiaries (as defined under the AgroFresh Solutions, Inc.
2015 Incentive Compensation Plan), but in the case of this clause (y) only if
equity securities of the Company are issued or issuable in connection with the
transaction (each of the events referred to in this clause (1) being hereinafter
referred to as a “Business Reorganization”), or (2) a sale or other disposition
of all or substantially all of the assets of the Company, or the acquisition of
assets or equity of another entity by the Company or any of its Subsidiaries
(each an “Asset Sale”), in each case, unless, following such Business
Reorganization or Asset Sale, (a) all or substantially all of the individuals
and entities who were the Beneficial Owners, respectively, of the Outstanding
Company Stock and Outstanding Company Voting Securities immediately prior to
such Business Reorganization or Asset Sale beneficially own, directly or
indirectly, more than fifty percent (50%) of the value of the then outstanding
equity securities and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or comparable governing body of an entity that does not have such a
board), as the case may be, of the entity resulting from such Business
Reorganization or Asset Sale (including, without limitation, an entity which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Entity”) in substantially the same proportions as their ownership,
immediately prior to such Business Reorganization or Asset Sale, of the
Outstanding Company Stock and Outstanding Company Voting Securities, as the case
may be (excluding any outstanding equity or voting securities of the Continuing
Entity that such Beneficial Owners hold immediately following the consummation
of the Business Reorganization or Asset Sale as a result of their ownership,
prior to such consummation, of equity or voting securities of any company or
other entity involved in or forming part of such Business Reorganization or
Asset Sale other than the Company), (b) no Person (excluding any employee
benefit plan (or related trust) of the Company or any Continuing Entity or any
entity controlled by the Continuing Entity or any Person that as of the
Effective Date owns Beneficial Ownership of a Controlling Interest) beneficially
owns, directly or indirectly, fifty percent (50%) or more of the value of the
then outstanding equity securities of the Continuing Entity or the combined
voting power of the then outstanding voting securities of the Continuing Entity
except to the extent that such ownership existed prior to the Business
Reorganization or Asset Sale and (c) at least a majority of the members of the
Board of Directors or other governing body of the Continuing Entity were members
of the Incumbent Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Reorganization or Asset
Sale; and

 

provided that such event constitutes a “change in control” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).

 

--------------------------------------------------------------------------------


 

The payments and benefits described in subparagraphs 7(d)(i)(B) - (E) above
shall be subject to and conditioned upon (1) Executive’s execution and delivery
of a valid and effective general release and waiver in such form as reasonably
provided by the Company to effectuate a valid release of claims (exempting any
claims to enforce Executive’s rights under this Agreement), which release shall
be provided to Executive reasonably promptly following the date of termination,
and shall not impose any additional restrictive covenants upon Executive’s
activities following termination, that becomes irrevocable within sixty (60)
days of the date on which the Employment Term and Executive’s employment
hereunder terminates; and (2) Executive’s continued compliance with her
obligations under Sections 8 and 9 of this Agreement.  Following Executive’s
termination of employment by the Company without Cause or by Executive’s
resignation for Good Reason within six (6) months following a Change in Control,
except as set forth in Section 7(d)(i), Executive shall have no further rights
to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of her employment,
including without limitation benefits under Section 7(c)(ii) above. 
Notwithstanding the foregoing, nothing in this Section 7(d) shall affect the
Executive’s right to any vested benefits under any employee benefit plans
sponsored by the Company, including but not limited to any retirement plans.

 

e.         Election Not to Extend the Employment Term. In the event either party
elects not to extend the Employment Term by providing thirty (30) days’ written
notice prior to the end of the then-current term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b),
(c) or (d) of this Section 7, Executive’s termination of employment hereunder
(whether or not Executive continues as an employee of the Company thereafter)
shall be deemed to occur on the close of business on the day immediately
preceding the next scheduled Extension Date. If Executive’s employment is
terminated following Executive’s election not to extend the Employment Term,
Executive shall be entitled to receive the Accrued Obligations. If the Company
elects not to extend the Employment Term, Executive shall be entitled to receive
the severance payments and benefits set forth in Section 7(c). The payments and
benefits described in this Section 7(e) shall be subject to and conditioned upon
(1) Executive’s execution and delivery of a valid and effective general release
and waiver, in such form as reasonably provided by the Company to effectuate a
valid release of claims (exempting any claims to enforce Executive’s rights
under this Agreement), which release shall be provided to Executive reasonably
promptly following the date of termination, and shall not impose any additional
restrictive covenants upon Executive’s activities following termination, that
becomes irrevocable within sixty (60) days of the date on which the Employment
Term and Executive’s employment hereunder terminates; and (2) Executive’s
continued compliance with her obligations under Sections 8 and 9 of this
Agreement. Following such termination of Executive’s employment hereunder as a
result either party’s election not to extend the Employment Term, except as set
forth in this Section 7(e), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of her employment. Notwithstanding the
foregoing, nothing in this Section 7(e) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including, but not limited to, any retirement plans.

 

f.          By the Company Without Cause or Resignation by Executive for Good
Reason within Six Months Prior to a Change In Control.

 

(i)  If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or by Executive’s resignation for Good
Reason within six (6) months prior to a Change in Control, and subject to the
conditions described below, in addition to the payments under Section 7(c),
Executive shall be entitled to receive:

 

--------------------------------------------------------------------------------


 

(A)           payment of an amount equal to two times Annual Bonus calculated at
Target for the calendar year in which the Employment Term and Executive’s
employment hereunder is terminated, less an amount equal to 50% of Base Salary
in effect at the time of termination, payable in equal installments in
accordance with regular payroll procedures established by the Company over a
twelve month period beginning with the first payroll date that occurs on or
after the sixtieth (60th) day following the date on which the Change in Control
occurs; and

 

(B)           a pro rata portion of the Annual Bonus for the remainder of the
calendar year in which the Executive was terminated calculated by taking the
product of (a) her Target for Annual Bonus in effect at the time of termination
multiplied by (b) a fraction, the numerator of which is the number of days
during which Executive was employed by the Company in the year of her
termination and the denominator of which is 365, less any amount previously paid
to Executive under Section 7(c)(ii)(C) hereof, payable as a lump sum on the
sixtieth (60th) day following the date on which the Change in Control occurs.

 

The payments and benefits described in subparagraphs 7(f)(i)(A) and (B) above
shall be subject to and conditioned upon (1) Executive’s execution and delivery
of a valid and effective general release and waiver in such form as reasonably
provided by the Company to effectuate a valid release of claims (exempting any
claims to enforce Executive’s rights under this Agreement), which release shall
be provided to Executive reasonably promptly following the date of termination,
and shall not impose any additional restrictive covenants upon Executive’s
activities following termination, that becomes irrevocable within sixty (60)
days of the date on which the Change in Control occurs; and (2) Executive’s
continued compliance with her obligations under Sections 8 and 9 of this
Agreement.  Following a Change in Control, except as set forth in Sections
7(c) and 7(f)(i), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of her employment.  Notwithstanding the
foregoing, nothing in this Section 7(f) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including but not limited to any retirement plans.

 

g.         Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

 

h.        Continuing Rights Under Equity Plan.  Notwithstanding anything herein
to the contrary, upon a termination of employment, Executive’s rights and
obligations post-termination with respect to awards made under the Equity Plan
shall be determined in accordance with the Equity Plan and Section 4 hereof.

 

i.            Parachute Payments.  Notwithstanding any other provision of this
Agreement to the contrary, to the extent that any payment or distribution of any
type to or for the Employee by the Company (or by any affiliate of the Company,
any person or entity who acquires ownership or effective control of the Company
or ownership of a substantial portion of the Company’s assets (within the
meaning of Section 280G of the Code and the regulations thereunder)), or any
affiliate of such person or entity, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or

 

--------------------------------------------------------------------------------


 

otherwise (the “Total Payments”), is or will be subject to the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments shall be reduced (but not below zero) if and to the extent that a
reduction in the Total Payments would result in the Employee retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the Excise Tax), than if the Employee received the entire
amount of such Total Payments.  The determination of whether the Total Payments
shall be reduced and the amount of such reduction shall be determined by an
accounting firm selected by the Employee and the Company, shall be paid for by
the Company, and shall be final and binding upon the Employee and the Company. 
The accounting firm’s decision as to which of the Total Payments are to be
reduced, if any, shall be made (A) only from the Total Payments that the
accounting firm determines reasonably may be characterized as “parachute
payments” under Section 280G of the Code; (B) only from the Total Payments that
are required to be made in cash, (C) only with respect to any amounts that are
not payable pursuant to a “nonqualified deferred compensation plan” subject to
Section 409A of the Code, until those payments have been reduced to zero, and
(D) in reverse chronological order, to the extent that any of the Total Payments
subject to reduction are made over time (e.g., in installments).  In no event,
however, shall any of the Total Payments be reduced if and to the extent such
reduction would cause a violation of Section 409A of the Code or other
applicable law.

 

8.                Non-Competition.

 

a.       Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and accordingly agrees as follows:

 

(i)             During her employment with the Company and, for a period of one
year following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly, solicit or assist in soliciting any business related to
a Competitive Business from any client or prospective client of the Company:

 

(A)       with whom Executive had material personal contact or dealings on
behalf of the Company during the one year period preceding Executive’s
termination of employment;

 

(B)       with whom employees reporting to Executive have had material personal
contact or dealings on behalf of the Company during the one-year period
immediately preceding Executive’s termination of employment; or

 

(C)       for whom Executive had direct responsibility during the one-year
period immediately preceding Executive’s termination of employment.

 

(ii)                During the Restricted Period and within the Continents of
North America, South America, Africa, Europe, Asia, and Australia (the
“Restricted Territory”), which is the territory in which the Company does
business and the Executive provides services to the Company, Executive will not
directly or indirectly:

 

(A)       engage in a Competitive Business;

 

(B)       enter the employ of, or render any services to, any person or entity
(or any division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any entity that derives

 

--------------------------------------------------------------------------------


 

less than 10% of its revenues from a Competitive Business (a “Permitted
Company”), if such services or employment relate solely to a business of the
Permitted Company that does not relate to a Competitive Business;

 

(C)       acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; provided, however, this restriction will not apply to a Permitted
Company, or

 

(D)       interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers, partners, members or investors of the
Company.

 

(iii)       For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services in
the agricultural products industry and any other business in which the Company
or any of its subsidiaries engaged while the Executive was employed by the
Company.

 

(iv)      Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly own, solely as a passive investment, securities of
any person engaged in a Competitive Business which is publicly traded on a
national or regional stock exchange or on the over-the-counter market if
Executive (i) is not a controlling person of, or a member of a Group which
controls, such person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such person.

 

(v)         During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

 

(A)       solicit or encourage any employee of the Company to leave the
employment of the Company; or

 

(B)       hire any such employee who was employed by the Company as of the date
of Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six months prior to or
after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, following a Change in Control, Executive will not
be restricted from hiring any employee who is terminated without Cause following
such Change in Control.

 

(vi)      During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company any
individual consultant then under contract with the Company.

 

b.  The parties agree that the Restricted Period shall be tolled during the
pendency of any litigation or arbitration relating to the interpretation or
enforcement of the covenants set forth in this Section 8.

 

c.  It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this

 

--------------------------------------------------------------------------------


 

Agreement is an unenforceable restriction against Executive, the provisions of
this Agreement shall not be rendered void but shall be deemed amended to apply
as to such maximum time and territory and to such maximum extent as such court
may judicially determine or indicate to be enforceable. Alternatively, if any
court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

9.                Confidentiality; Inventions.

 

a. Confidentiality. During the Employment Term and thereafter, Executive will
not disclose or use for Executive’s own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential information or data of the
Company relating to the Company’s customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally; provided that the foregoing shall
not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Except as required by law, Executive will
not disclose to anyone, other than her immediate family, legal or financial
advisors or any subsequent employer, the contents of this Agreement. Executive
agrees that upon termination of Executive’s employment with the Company for any
reason, she will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company, except that she may retain
personal notes, notebooks and diaries and personally owned books, reference
material or information of a similar nature, that do not contain confidential
information of the type described in the preceding sentence of this section.
Executive further agrees that she will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company.

 

b. Ownership of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, and hereby assigns to the Company, or
its designee, all of Executive’s right, title, and interest in and to any and
all creations, inventions or developments, whether or not patentable, which
Executive may solely or jointly conceive or develop or reduce to practice,
during the period of time Executive is in the employ of the Company
(collectively referred to as “the Company Inventions”), other than (and the
Company Inventions shall not include) any such creations, inventions or
developments which demonstrably bear no relationship whatsoever to the business
of the Company, or the application of technologies, ideas, or processes directly
or indirectly related to the business of the Company. For the avoidance of
doubt, the Company Inventions shall include any creations, inventions or
developments that relate directly or indirectly to a Competitive Business.
Executive further acknowledges that all original works of authorship which are
created or contributed to by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with the Company
(“the Company Copyrights”) are to be deemed “works made for hire,” as that term
is defined in the United States Copyright Act, and the copyright and all
intellectual property rights therein shall be the sole property of the Company.
To the extent any of such works are deemed not to be “works made for hire,”
Executive hereby assigns the copyright and all other intellectual property
rights in such works to the Company.

 

--------------------------------------------------------------------------------


 

c.   Contracts with the United States. Executive agrees to execute any licenses
or assignments of the Company Inventions or the Company Copyrights as required
by any contract between the Company and the United States or any of its
agencies.

 

d.  Further Assurances. Executive covenants to take all requested actions and
execute all requested documents to assist the Company, or its designee, at the
Company’s expense, in every way; consistent with applicable law, (1) to secure
the Company’s above rights in the Company Inventions and any of the Company’s
Copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, and (2) to pursue any patents or
registrations with respect thereto. This covenant shall survive the termination
of this Agreement. If the Company is unable for any reason, after reasonable
efforts, to secure Executive’s signature on any document for this purpose, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney in fact, for
the limited purpose of acting for and in Executive’s behalf and stead to execute
such documents and to do all other lawfully permitted acts in connection with
the execution of such documents.

 

10.              Specific Performance. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 8 and 9 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available and in the event of a breach of
Sections 8 and 9 shall be entitled to cease making any payments or providing any
benefit otherwise required by this Agreement.

 

11.              Miscellaneous.

 

a.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.  The parties agree to litigate any claims or
disputes between them or between Executive and any affiliate or employee of the
Company, including any dispute arising under or related to this Agreement,
Executive’s employment or termination of employment, Executive’s compensation or
benefits, and any other dispute between the parties, exclusively in the state or
federal courts located in the state of Executive’s primary place of business;
provided, however, that the Company may initiate a lawsuit in another state to
the extent the Company deems it necessary or desirable to enjoin a breach of
this Agreement by Executive.  The parties hereby waive any objection to the
personal jurisdiction or venue of the state and federal courts located in the
state of Executive’s primary place of business, hereby submit to the personal
jurisdiction and venue of such courts, and waive the defense of inconvenient
forum and/or lack of personal jurisdiction.

 

b.        Entire Agreement/Amendments. Except for the documents related to the
Company and its affiliates’ equity incentive plans, this Agreement contains the
entire understanding of the parties with respect to the employment of Executive
by the Company, there are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

 

c.         No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

--------------------------------------------------------------------------------


 

d.        Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

e.         Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

 

f.          No Mitigation, No Offset. Executive will not be required to mitigate
the amount of any payment contemplated by Section 7, nor will any such payment
be reduced by any earnings Executive may receive from any other source; provided
that if Executive’s continued health plan coverage is terminated for any reason
permitted by COBRA, the Company’s obligations under Section 7(c)(ii)(D) or
7(d)(i)(E) shall terminate. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.

 

g.         Successors; Binding Agreement; Survival. This Agreement shall inure
to the benefit of and be binding upon personal or legal representatives,
executors, administrators, successors, heirs, distributes, devises and
legatees.  All provisions of this Agreement shall survive the termination and/or
expiration of this Agreement and/or the termination of Executive’s employment
with the Company for any reason, including without limitation, the Company’s
obligations under Section 7 and the Executive’s obligations under Sections 8 and
9 above, to the extent necessary to enable the parties to enforce their
respective rights hereunder.

 

h.        Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to the Company:

 

100 S. Independence Mall W

Philadelphia, PA 19106

 

If to Executive:

 

Executive’s address as reflected on the payroll records of the Company.

 

i.      Executive Representation. Executive hereby represents to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

 

j.     Cooperation. Following termination of Executive’s employment with the
Company, Executive shall provide her reasonable cooperation in connection with
any action or proceeding (or any

 

--------------------------------------------------------------------------------


 

appeal from any action or proceeding) which relates to events occurring during
Executive’s employment hereunder and the Company agrees that it shall promptly
reimburse Executive for her reasonable and documented expenses in connection
with her rendering assistance and/or cooperation under this Section 11(j) upon
her presentation of documentation for such expenses. This provision shall
survive any termination of this Agreement.

 

k.        Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

 

l.      Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

m.        Insurance. Notwithstanding anything to the contrary herein:

 

(i) All rights Executive has to indemnification as a director, officer or
fiduciary pursuant to any agreement, applicable statue, Company bylaws or
articles of organization as in effect from time to time shall not be impacted by
the provisions of this Agreement and all such rights, if any, shall survive the
termination and/or expiration of this Agreement and/or the termination of
Executive’s employment with the Company; and

 

(ii)          So long as Executive is employed by the Company, and for a period
of six (6) years following Executive’s termination of employment, the Company
agrees to purchase and maintain insurance for Executive’s benefit, covering
director, officer and fiduciary liability on the same basis as active directors,
officers and/or fiduciaries, as applicable, of the Company.

 

n.        Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with or are exempt from Section 409A and this
Agreement shall be interpreted and construed in a manner that establishes an
exemption from (or compliance with) the requirements of Section 409A. Any terms
of this Agreement that are undefined or ambiguous shall be interpreted in a
manner that complies with Section 409A to the extent necessary to comply with
Section 409A. Notwithstanding anything herein to the contrary, (i) if, on the
date of termination, the Executive is a “specified employee” as defined in
Section 409A, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated or additional tax under
Section 409A, then the Company will defer the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) until the date that is
the first business day of the seventh month following the date of termination
(or the date of Executive’s death, if earlier), and (ii) if any other payments
of money or other benefits due to the Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
reasonably determined by the Company, that preserves the economic benefit and
original intent thereof but does not cause such an accelerated or additional
tax. Notwithstanding anything to the contrary herein, to the extent required by
Section 409A, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a

 

--------------------------------------------------------------------------------


 

“termination,” “termination of employment” or like terms shall mean separation
from service. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a “deferral of compensation” within the meaning of
Section 409A (1) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive in any other calendar year, (2) the reimbursements for expenses
for which the Executive is entitled to be reimbursed shall be made on or before
the last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (3) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit. Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. Notwithstanding
the foregoing, the Company does not make any representation to Executive that
the payments or benefits provided under this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless Executive or any
beneficiary of Executive for any tax, additional tax, interest or penalties that
Executive or any beneficiary of Executive may incur in the event that any
provision of this Agreement, or any amendment or modification thereof, or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.

 

o.        Costs and Expenses. If any action or proceeding is brought by either
party hereto seeking to collect any damages resulting from, or the injunction of
any action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys’ fees of the other party.

 

p.        No Drafting Party. The Executive acknowledges that she has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted this Agreement.

 

q.        Jury Trial Waiver.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY.

 

r.        Nondisparagement.  At all times during the Employment Term and
thereafter, regardless of the reason for termination, Executive will not
publicly disparage the Company, the members of its Board and its senior
executives, and its products or services, and the Company will not, and will not
permit the members of the Board or its senior executives to, publicly disparage
Executive.  Nothing contained herein shall apply to truthful testimony given by
any persons in any judicial or other governmental proceeding pursuant to
subpoena or other legal process.

 

*****

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

AgroFresh Solutions, Inc.

 

 

 

 

 

/s/ Thomas D. Macphee

 

By: Thomas D. Macphee

 

Title: CEO

 

 

 

/s/ Margaret M. Loebl

 

MARGARET M. LOEBL

 

By: Margaret M. Loebl

 

 

--------------------------------------------------------------------------------